—Decree, Surrogate’s Court, Bronx County (Lee Holzman, S.), entered April 22, 1992, which judicially settled an account of the decedent’s estate, dismissed all objections, and discharged co-Executrix-Respondent Eugenia Giangrande, unanimously affirmed, with costs.
Credible expert evidence supports the Surrogate’s conclusion that the account does not omit or conceal assets of the decedent, or suggest improper appropriation by the proponent. On a bench trial, deference should be accorded the trial court’s determinations based on the credibility of witnesses (Wolfson v Kasa Lithuanian Fed. Credit Union, 168 AD2d 364).
The Surrogate did not err in denying objectant’s request for an adjournment of several months to allow him to prepare a surrebuttal witness. The record does not support the claim that such an adjournment was needed (see, Cromartie v New *95York City Tr. Auth., 113 AD2d 915, 915-916), as objectant conceded at trial that his opponent’s expert utilized only previously disclosed material.
We decline to revisit arguments rejected in Matter of Castaldo (180 AD2d 421). Nor do we find any undue restriction of the objectant’s presentation of case.
We have considered the remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Wallach, Kupferman and Asch, JJ.